Exhibit 10.6

 

WELLS REAL ESTATE INVESTMENT TRUST II, INC.

 

CODE OF ETHICS

 

I. Covered Persons/Purpose of the Code

 

This Code of Ethics (the “Code”) for Wells Real Estate Investment Trust II, Inc.
(the “Wells REIT II”) applies to its Principal Executive Officer, Principal
Financial Officer, Principal Accounting Officer, Controller and persons
performing similar functions and all members of its Board of Directors (the
“Covered Persons,” each current Covered Person and his title are set forth in
Exhibit A) for the purpose of promoting:

 

  • honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;

 

  • full, fair, accurate, timely and understandable disclosure in reports and
documents that a registrant files with, or submits to, the Securities and
Exchange Commission (“SEC”) and in other public communications made by the Wells
REIT;

 

  • compliance with applicable laws and governmental rules and regulations;

 

  • the prompt internal reporting of violations of the Code to an appropriate
person or persons identified in the Code; and

 

  • accountability for adherence to the Code.

 

II. Conflicts of Interest

 

Covered Persons should be scrupulous in avoiding conflicts of interest with
regard to the interests of the Wells REIT II. A “conflict of interest” occurs
when a Covered Person’s private interest in any material respect interferes with
the interests of, or his service to, the Wells REIT II. For example, a conflict
of interest would arise if a Covered Person, or a member of his family, receives
improper personal benefits as a result of his position with the Wells REIT II.

 

Although typically not presenting an opportunity for improper personal benefit,
conflicts arise from, or as a result of, the contractual relationships between
the Wells REIT II and (i) its advisor, Wells Capital, Inc. (the “Advisor”), (ii)
its dealer manager, Wells Investment Securities, Inc. (the “Dealer Manager”),
(iii) its asset and property manager, Wells Management Company, Inc. (the
“Property Manager”) and (iv) any of its other affiliates, including Wells
Development Corporation, Wells Advisors, Inc. and Wells Real Estate Funds, Inc.
(collectively, with the Advisor, the Dealer Manager and the Property Manager,
the “Wells Affiliates”). As a result, this Code recognizes that the Covered
Persons will, in the normal course of their duties (whether formally for the
Wells REIT II or for the Wells Affiliates or both), be involved in establishing
policies and implementing decisions that may have different effects on the Wells
Affiliates and the Wells REIT II. The participation of the Covered Persons in
such activities is inherent in the contractual relationship between the Wells
REIT II and the Wells Affiliates and is consistent with the performance by the
Covered Persons of their duties as officers of the Wells REIT II.



--------------------------------------------------------------------------------

The following list provides examples of prohibited conflicts of interest under
this Code, but Covered Persons should keep in mind that these examples are not
exhaustive. The overarching principle is that the personal interest of a Covered
Person should not be placed improperly before the interest of the Wells REIT II.

 

Each Covered Person must:

 

  • not use his personal influence or personal relationships improperly to
influence business decisions or financial reporting by the Wells REIT II whereby
the Covered Person would benefit personally to the detriment of the Wells REIT
II;

 

  • not cause the Wells REIT II to take action, or fail to take action, for the
individual personal benefit of the Covered Person to the detriment of the Wells
REIT II; and

 

  • report at least annually any affiliations or other relationships related to
conflicts of interest.

 

Additionally, federal securities laws now prohibit personal loans to directors
and executive officers by the Wells REIT II.

 

In order to avoid situations in which a conflict of interest involving a Covered
Person may result in an improper benefit, all transactions involving a conflict
of interest must be approved by a majority of the Board of Directors (including
a majority of the Independent Directors) not otherwise interested in the
transaction as fair and reasonable to the Wells REIT II and on terms not less
favorable to the Wells REIT II than those available from unaffiliated third
parties. Conflicts of interest may not always be clear-cut, so if an officer or
director has a question, he or she shall promptly bring it to the attention of
the Chairman of the Audit Committee of the Board of Directors of the Wells REIT
II. Examples of potential conflicts of interest include:

 

  • service as a director on the board of any other business organization;

 

  • the receipt of non-nominal gifts;

 

  • the receipt of entertainment from any company with which the Wells REIT II
has current or prospective business dealings, including investments in such
companies, unless such entertainment is business-related, reasonable in cost,
appropriate as to time and place, and not so frequent as to raise any questions
of impropriety; or

 

  • any ownership interest in, or any consulting or employment relationship
with, any of the Wells REIT II’s unaffiliated service providers.

 

The Wells REIT II encourages civic, charitable, educational and political
activities as long as they do not interfere with the performance of the duties
of an officer or director of the Wells REIT II. Each officer or director shall
contact the Audit Committee of the Board of Directors before agreeing to
participate in any civic or political activities that is likely to unduly
interfere with the performance of his or her duties as an officer or director of
the Wells REIT II.

 

2



--------------------------------------------------------------------------------

III. Confidentiality

 

Covered Persons shall maintain the confidentiality of confidential information
entrusted to them by the Wells REIT II or parties with which the Wells REIT II
transacts business, except when disclosure is authorized by the Chairman of the
Audit Committee or required by laws, regulations or legal proceedings. Whenever
feasible, Covered Persons should consult with the Chairman of the Audit
Committee if they believe they have a legal obligation to disclose confidential
information. Confidential information includes all non-public information, and
all other information the disclosure of which might be harmful to the Wells REIT
II or parties with which the Wells REIT II transacts business, including,
without limitation, information that could (i) be of use to competitors of the
Wells REIT II, (ii) have an adverse effect on the Wells REIT II’s business
relationships or otherwise adversely affect the reputation or perception of the
Wells REIT II in the business, financial, investment or real estate community,
(iii) impair the value of any of the Wells REIT II’s assets, or (iv) expose the
Wells REIT II to legal claims, regulatory actions or other forms of liability.
Covered Persons shall not share confidential information with anyone outside of
the Wells REIT II, including family and friends, or with employees, officers and
directors of Wells Capital and its affiliates who do not need to know the
information to carry out their duties. Covered Persons remain under an
obligation to keep all information confidential even if their relationship with
the Wells REIT II ends. All public and media communications involving the Wells
REIT II shall be handled exclusively by the President of the Wells REIT II.

 

IV. Recordkeeping

 

All of the Wells REIT II’s books, records, accounts and financial statements
must be maintained in reasonable detail, must appropriately reflect the Wells
REIT II’s transactions and must conform both to applicable legal requirements
and to the Wells REIT II’s system of internal controls. Unrecorded or “off the
books” funds or assets should not be maintained unless permitted by applicable
law or regulation and authorized by the Audit Committee of the Board of
Directors. Records should always be retained or destroyed according to the Wells
REIT II’s record retention policies.

 

V. Fair Dealing

 

Each Covered Person shall deal fairly with the Wells REIT II’s customers,
suppliers, competitors, officers and employees. No Covered Person should take
unfair advantage of anyone through manipulation, concealment, abuse of
privileged information, misrepresentation of material facts or any other unfair
dealing or practice. We seek competitive advantages through superior client
service, never through unethical or illegal business practices. Stealing
proprietary information, possessing trade secret information that was obtained
without the owner’s consent, or inducing such disclosures by past or present
employees of other companies is prohibited. Covered Persons must disclose prior
to or at their time of hire the existence of any employment agreement,
non-compete or non-solicitation agreement, confidentiality agreement or similar
agreement with a former employer that in any way restricts or prohibits the
performance of any duties or responsibilities of their positions with the Wells
REIT II. Copies of such agreements should be provided to the President of the
Wells REIT II to permit evaluation of the agreement in light of the officer’s
position. In no event shall a Covered Person use any trade secrets, proprietary
information or other similar property, acquired in the course of his or her
employment with another employer, in the performance of his or her duties for or
on behalf of the Wells REIT II.

 

3



--------------------------------------------------------------------------------

VI. Protection and Proper Use of Wells REIT II Assets

 

All Covered Persons shall protect the Wells REIT II’s assets and ensure their
efficient and proper use. Theft, carelessness, and waste have a direct impact on
the Wells REIT II’s profitability. All Wells REIT II assets should be used for
legitimate business purposes. Wells REIT II assets may not be used for personal
benefit, sold, loaned, given away or disposed of without proper authorization.
Permitting Wells REIT II property to be damaged, lost or used in an unauthorized
manner is strictly prohibited. Covered Persons shall not use corporate or other
official stationary for personal purposes.

 

VII. Foreign Corrupt Practices Act

 

The United States Foreign Corrupt Practices Act prohibits giving anything of
value, directly or indirectly, to foreign government officials or foreign
political candidates in order to obtain, retain or direct business. Accordingly,
corporate funds, property or anything of value may not be, directly or
indirectly, offered or given by a Covered Person or an agent acting on his/her
behalf, to a foreign official, foreign political party or official thereof or
any candidate for a foreign political office for the purpose of influencing any
act or decision of such foreign person or inducing such person to use his
influence or in order to assist in obtaining or retaining business for, or
directing business to, any person.

 

Covered Persons are also prohibited from offering or paying anything of value to
any foreign person if it is known or it should have been known that all or part
of such payment will be used for the above-described prohibited actions. This
provision includes situations when intermediaries, such as affiliates or agents,
are used to channel payoffs to foreign officials.

 

VIII. Disclosure and Compliance

 

Each Covered Person should:

 

  • familiarize himself with the disclosure requirements generally applicable to
the Wells REIT II;

 

  • not knowingly misrepresent, or cause others to misrepresent, facts about the
Wells REIT II to others, whether within or outside the Wells REIT II, including
to the Wells REIT II’s directors and auditors, and to governmental regulators
and self-regulatory organizations;

 

  • to the extent appropriate within his area of responsibility, consult with
other officers and employees of the Wells REIT II and the Wells Affiliates with
the goal of promoting full, fair, accurate, timely and understandable disclosure
in the reports and documents the Wells REIT II files with, or submits to, the
SEC and in other public communications made by the Wells REIT II; and

 

  • promote compliance with the standards and restrictions imposed by applicable
laws, rules and regulations.

 

4



--------------------------------------------------------------------------------

IX. Accountability

 

Each Covered Person must:

 

  • upon adoption of the Code (or thereafter as applicable, upon becoming a
Covered Person), affirm in writing to the Board that he has received, read, and
understands the Code;

 

  • annually thereafter affirm to the Board that he has complied with the
requirements of the Code;

 

  • not retaliate against any other Covered Person or any employee of the Wells
REIT II or the Wells Affiliates for reports of potential violations that are
made in good faith; and

 

  • notify the Chairman of the Audit Committee promptly if he knows of any
material violation of this Code.

 

X. Accounting Complaints

 

The Wells REIT II’s policy is to comply with all applicable financial reporting
and accounting regulations applicable to the Wells REIT II. If any Covered
Person of the Wells REIT II has concerns or complaints regarding questionable
accounting or auditing matters (including, but not limited to, knowingly
providing any false or misleading representation to an auditor) which in any way
affects the Wells REIT II, then he or she is encouraged to submit those concerns
or complaints (anonymously, confidentially or otherwise) to the Chairman of the
Audit Committee of the Board of Directors in accordance with the Whistleblower
Policy of the Wells REIT II.

 

XI. Reporting any Illegal or Unethical Behavior

 

Covered Persons are encouraged to talk to other officers about observed illegal
or unethical behavior and, when in doubt, about the best course of action in a
particular situation. Officers and directors who are concerned that violations
of this Code have occurred or may occur or that other illegal or unethical
conduct by other officers or directors of the Wells REIT II has occurred or may
occur should contact (anonymously, confidentially or otherwise) the Compliance
Officer of the Code or the Chairman of the Audit Committee of the Board of
Directors.

 

XII. Administration and Violations of the Code of Business Conduct and Ethics

 

This Code shall be administered and monitored by the Code’s Compliance Officer
who shall be appointed by the Audit Committee of the Board of Directors. The
Compliance Officer will handle the Wells REIT II’s day-to-day compliance
matters, including:

 

  • Receiving, reviewing, investigating and resolving concerns and reports on
the matters described in the Code;

 

  • Providing guidance on the meaning and application of the Code;

 

5



--------------------------------------------------------------------------------

  • Reporting periodically and as matters arise (if deemed necessary by the
Compliance Officer) to management, the Company’s Disclosure Committee and the
Audit Committee of the Board of Directors on implementation and effectiveness of
the Code and other compliance matters and recommending any updates or amendments
to the Code that he deems necessary.

 

Any questions and further information on this Code should be directed to the
Compliance Officer.

 

Covered Persons are expected to follow this Code at all times. Generally, there
should be no waivers of this Code. For members of the Board of Directors and
executive officers, the Audit Committee of the Board of Directors shall have the
sole and absolute discretionary authority to approve any deviation or waiver
from or amendments to this Code. Any such waiver from or amendment to this Code
shall be promptly disclosed through the filing of a Current Report on Form 8-K
with the Commission and be disclosed to stockholders in the Wells REIT II’s
annual Proxy Statement.

 

XIII. Other Policies and Procedures

 

This Code shall be the sole code of ethics adopted by the Wells REIT II for
purposes of Section 406 of the Sarbanes-Oxley Act of 2002 and the applicable
rules and regulations thereunder. Insofar as other policies or procedures of the
Wells REIT II or the Wells Affiliates govern or purport to govern the behavior
or activities of the Covered Persons who are subject to this Code, they are
superseded by this Code to the extent that they overlap or conflict with the
provisions of this Code.

 

XIV. Confidentiality of Reports & Records

 

All reports and records prepared or maintained pursuant to this Code will be
considered confidential and shall be maintained and protected accordingly.
Except as otherwise required by law or regulation or this Code, such matters
shall not be disclosed to anyone other than the Board and the Audit Committee.

 

XV. Internal Use

 

The Code is intended solely for the internal use by the Wells REIT II and does
not constitute an admission, by or on behalf of the Wells REIT II, as to any
fact, circumstance or legal conclusion.

 

Date: December 17, 2003

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Covered Persons currently covered by this Code of Ethics:

 

Leo F. Wells, III

  

President and Director

Douglas P. Williams

  

Executive Vice President,

Secretary, Treasurer and Director

Charles R. Brown

  

Director

Richard W. Carpenter

  

Director

Bud Carter

  

Director

Donald S. Moss

  

Director

Jack M. Pinkerton

  

Director

Walter W. Sessoms

  

Director

Neil H. Strickland

  

Director

W. Wayne Woody

  

Director

Randall D. Fretz

  

Senior Vice President

 

7